Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128742                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128742
                                                                   COA: 249780
                                                                   Oakland CC: 2001-178820-FH
  TANYA LEE MARKOS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 29, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would reverse and remand this case for further
  proceedings for the reasons stated in the partially dissenting opinion in the Court of
  Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2005                   _________________________________________
           t1208                                                              Clerk